             Case 5:09-cv-00985-G Document 226 Filed 04/19/19 Page 1 of 18



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA


BEVERLY MICHELLE MOORE,                                  )
                                                         )
                                  Petitioner,            )
                                                         )   Case No. CIV-09-985-G
vs.                                                      )
                                                         )
DEBBIE ALDRIDGE, WARDEN,                                 )
                                                         )
                                  Respondent.            )

                        SECOND AMENDED PETITION FOR A
                   WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2254

           Petitioner, Beverly Michelle Moore, by and through her attorney, Christine Cave,

files her Second Amended Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2254.

      1.      Petitioner, Beverly Michelle Moore, is currently serving a sentence of life with

              the possibility of parole at Mabel Bassett Correctional Center, at 29501 Kickapoo

              Rd., McLoud, OK 74851.

      2.     Petitioner’s Department of Corrections Number is 518614.

                            A. Judgment of Conviction Being Challenged

      3.      Petitioner was convicted in Oklahoma County District Court, case number CF-

      2004-351.

      4.      Petitioner entered a plea of not guilty.

      5.      Petitioner testified at the jury trial.

      6.      Petitioner was convicted of Count 1 of Murder in the First Degree, 21 O.S.

      §701.7.
      Case 5:09-cv-00985-G Document 226 Filed 04/19/19 Page 2 of 18



7.     Petitioner was not convicted on more than one count nor was she convicted of

more than one crime.

8.     Petitioner was sentenced on September 23, 2005, and the Judgment and Sentence

was rendered on October 11, 2005.

9.     Petitioner was sentenced to a term of life without the possibility of parole.

                                    B. Direct Appeal

10.    After Petitioner’s trial counsel initially failed to file a timely notice of appeal and

was granted permission to file out of time, Petitioner, by and through counsel, filed her

Notice of Intent to Appeal on November 23, 2005. Petitioner filed her direct appeal in

January 2006.

11.    Petitioner filed her direct appeal to the Oklahoma Court of Criminal Appeals

(“OCCA”), case number F-2006-63, to challenge the sentence on grounds that involved

jury instructional error and ineffective assistance of trial counsel. On June 11, 2007, the

OCCA affirmed judgment against Petitioner but held that the jury instruction error

required modifying Petitioner’s sentence to life with the possibility of parole for failure

to instruct the jury on the 85% Rule. Petitioner did not seek further review by a higher

state court. Nor did she file a writ of certiorari with the United States Supreme Court.

                       C. Other Applications or Petitions Filed

12.    Petitioner has previously filed other petitions, applications, or motions

concerning this judgment of conviction as set forth below.

13.    Petitioner’s previous applications for post-conviction relief include:

        a) First Application for Post-Conviction Relief:


                                            2
Case 5:09-cv-00985-G Document 226 Filed 04/19/19 Page 3 of 18




     On September 26, 2008, Petitioner filed her first Application for Post-

     Conviction Relief, with the Oklahoma County District Court, case number

     HC-2009-33, seeking a new trial due to the ineffective assistance of counsel

     by failing to have a medical expert testify to medical evidence. On October

     23, 2008, the Court denied Petitioner’s application for post-conviction relief

     because 22 O.S. §1086 procedurally bars petitioner from seeking post-

     conviction relief on issues not raised on direct appeal. (See Resp’t’s Br.,

     ECF. No. 11, Ex. 6, at 2.)

  b) Petition in Error (appeal):

     On January 16, 2009, Petitioner filed a Petition in Error, to appeal the denial

     of post-conviction relief in the OCCA, case number HC-2009-33, alleging

     ineffective assistance of counsel based on the following grounds:

             i.   Counsel failed to communicate with co-counsel as to the
                  existence of
                  two favorable exculpatory witnesses that she explicitly
                  requested to be put on the stand in her defense.

            ii.   Co-counsel was never made aware of the fact that there was
                  over$40,000 in a trust account for expert witness and
                  investigators, which he complained to her about after her trial.

           iii.   Because of counsel's flawed defense, he excluded valuable
                  foundational evidence.

           iv.    Counsel failed to elicit evidence from character witnesses who
                  would have been vital defense witnesses, because it did not fit
                  with his flawed defense.

            v.    Counsel did not try to exclude the coerced confession, which
                  was the sole evidence for prosecution.


                                    3
Case 5:09-cv-00985-G Document 226 Filed 04/19/19 Page 4 of 18




           vi.    Counsel did not give an alternative theory for Petitioner’s
                  defense that further compounded his flawed defense and his
                  lack of strategy in clearing Petitioner of the charge of Murder in
                  the First Degree.

          vii.    Petitioner had insufficient counsel which resulted in sufficient
                  prejudice to warrant a retrial.

          viii.   The crib sheet that was admitted as evidence was not disputed
                  by counsel even though the father's testimony told the court that
                  the stain was not current.

           ix.    The daycare provider was brought in as a character witness,
                  which limited her testimony. Had she been brought in as a
                  exculpatory witness, her testimony would have been beneficial
                  to the outcome of the trial. Her testimony was vital to the
                  defense.

            x.    Counsel did not even counter any of the prosecution's assertions.

           xi.    Counsel forced Petitioner on the stand without adequate
                  preparation and told her that she would definitely be convicted
                  if she upheld her adamant reluctance to testify. Counsel did not
                  prepare her adequately before she took the stand.

          xii.    It would behoove counsel for Petitioner to be found guilty so
                  that his financial misconduct would not be brought to light.

          xiii.   Counsel's failure to focus attention on the actual perpetrator, the
                  victim's father, resulted in insufficient harm for reversible error
                  per Strickland v. Washington.

     On March 9, 2009, the OCCA, in case number HC-2009-33, dismissed the

     appeal because Petitioner failed to attach a copy of the state district court’s

     ruling to the petition in error. (Resp’t’s Br., ECF. No. 11, Ex. 8.)

  c) Petition for Writ of Habeas Corpus:




                                    4
Case 5:09-cv-00985-G Document 226 Filed 04/19/19 Page 5 of 18



    On September 4, 2009, Petitioner sought relief with this Court and filed a

    Petition for Writ of Habeas Corpus, which was amended once on December

    9, 2010. Respondent filed an answer on the issue of timeliness and the Court

    found that Petitioner’s claim could overcome the AEDPA time bar because

    Petitioner was factually innocent. (ECF No. 135 at 2.)

    On April 6, 2012, this Court entered an order to stay the habeas proceedings

    and remanded this case to state court for petitioner to exhaust her claims

    recognizing: (1) the substantial new evidence on petitioner’s innocence

    developed in the federal proceedings; (2) the State’s insistence that the state

    court be presented with the first opportunity to review the merits of

    petitioner’s claim; and (3) the importance of comity and federalism. (ECF

    No. 182.)

  d) Second Application for Post-Conviction Relief:

    On June 5, 2012, Petitioner filed a Second Application for Post-Conviction

    Relief in the Oklahoma County District Court in case number CF-2004-351

    under the following six propositions:

             i.   Proposition1: Ineffective Assistance of Trial Counsel for a)
                  failure to fully investigate the cause of death and the timing of
                  the injuries attributed to Petitioner, including the failure to
                  timely consult with and retain expert witnesses, and b) failure to
                  present testimony from the expert witnesses as to the cause and
                  timing of the fatal injuries.

            ii.   Proposition 2: Ineffective Assistance of Trial Counsel due to
                  trial counsel suffering from conflicts of interest.




                                    5
Case 5:09-cv-00985-G Document 226 Filed 04/19/19 Page 6 of 18



           iii.   Proposition 3: The State of Oklahoma deprived Petitioner of her
                  right to due process when it failed to disclose exculpatory
                  evidence.

           iv.    Proposition 4: Ineffective Assistance of Appellate Counsel due
                  to failure to raise the claim of ineffective assistance of trial
                  counsel arising out of failure to investigate medical issues and
                  present medical testimony.

            v.    Proposition 5: Ineffective Assistance of Appellate Counsel due
                  to failure to uncover the conflict of interest of trial counsel and
                  raise the claim of ineffective assistance of trial counsel and raise
                  the claim of ineffective assistance of trial counsel arising from
                  the conflict.

           vi.    Proposition 6: Ineffective Assistance of Appellate Counsel due
                  to failure to discover the violation of Brady v. Maryland and
                  raise the claim on direct appeal.

    Evidentiary Proceedings were held on Petitioner’s Deficient Performance and
    Conflict of Interest Claims:

    The state trial court determined that the hearing on the Second Post-

    Conviction Application would be bifurcated. Consistent with this

    determination, in December 2014; January 2015; March 2015; April 2015;

    and August 2015, Petitioner received an evidentiary hearing which focused

    exclusively on the first prong of Petitioner’s Strickland claims stemming from

    trial counsel’s deficient performance and conflicts of interest. Consistent with

    the bifurcation determination, no hearing was held on the second prong of the

    Strickland claims (Propositions I-II), the Brady claim (Proposition III), or the

    ineffective assistance of appellate counsel claims (Propositions IV-VI).

    On March 27, 2018, the Honorable Timothy Henderson, District Judge,

    entered an order that tracked the state’s proposed findings nearly word-for-


                                    6
      Case 5:09-cv-00985-G Document 226 Filed 04/19/19 Page 7 of 18



             word, which denied Petitioner’s Application for Post-Conviction Relief in

             Oklahoma County District Case No. CF-2004-351 in its entirety. Petitioner

             timely appealed to the OCCA, in Case No.: PC-2018-403.

             On October 12, 2018, the OCCA concluded that Petitioner’s arguments were

             barred or waived pursuant to state law and affirmed the denial of her second

             application for post-conviction relief.

           D. As for this Second Amended Petition for a Writ of Habeas Corpus

14.    For this second amended petition, Petitioner seeks relief on the six propositions

raised in the second state court post-conviction proceedings. Petitioner has exhausted her

state remedies as to each.

      I.     Ground one: Ineffective Assistance of Trial Counsel for: a) failure to fully

             investigate the cause of death and the timing of the injuries attribute to

             Petitioner, including the failure to timely consult with and retain expert

             witnesses, and b) failure to present testimony from the expert witnesses as to

             the cause and timing of the fatal injuries.

               a. Trial Counsel was aware that there were reasons to question the cause

                  and timing of the child’s death but failed to reasonably investigate those

                  issues, failed to timely consult with and retain appropriate experts and

                  failed to present expert testimony at trial, which resulted in Petitioner’s

                  conviction.

               b. Petitioner contends that she has exhausted her state remedies on this

                  ground.


                                              7
Case 5:09-cv-00985-G Document 226 Filed 04/19/19 Page 8 of 18



     c. Appellate counsel failed to raise ground one on direct appeal. That

        failure is the basis for Ground Four in this Petition.

     d. Petitioner initially raised this issue, in part, in her January 16, 2009,

        Petition in Error, through which she attempted to appeal the denial of

        post-conviction relief in the OCCA, case number HC-2009-33. She

        subsequently raised this issue through a post-conviction application for

        relief in state court on June 5, 2012, in the Oklahoma County District

        Court, case number CF-2004-351. The state district court held post-

        conviction evidentiary hearings on the issue of whether Petitioner’s trial

        counsel rendered deficient performance or labored under conflict of

        interest and issued a ruling denying the post-conviction application.

        Petitioner timely appealed to the OCCA, Case No.: PC-2018-403 from a

        March 27, 2018, court order entered by the Honorable Timothy

        Henderson, District Judge, denying Petitioner’s Application for Post-

        Conviction Relief in Oklahoma County District Case No. CF-2004-351.




                                   8
 Case 5:09-cv-00985-G Document 226 Filed 04/19/19 Page 9 of 18



II.   Ground two: Ineffective Assistance of Trial Counsel Due to Trial Counsel
      Suffering from Conflict of Interest.

      a. At the time of trial and during all relevant pretrial stages, trial counsel

         Isaac Funderburk – Petitioner’s only attorney contact and the lead attorney

         -- was facing felony criminal charges in state court and being prosecuted

         by the same district attorney’s office prosecuting Petitioner. This was not

         disclosed to Petitioner; nor did Mr. Funderburk disclose that he had

         previously been convicted of a felony. The simultaneous prosecution after

         previous conviction, as well as trial counsel’s other personal and financial

         difficulties, created a conflict of interest from which prejudice is

         presumed. Even if prejudice is not presumed, Petitioner contends that an

         actual conflict of interest existed because Mr. Funderburk was distracted

         from attending to her case and using funds she provided for experts for his

         own personal expenses or for other purposes other than for their intended

         use – all of which caused her prejudice.        Importantly, the State of

         Oklahoma also failed to disclose this conflict of interest to Petitioner and

         secure a valid waiver.

      b. Petitioner contends that she has exhausted her state remedies on this

         ground.

      c. This ground was not raised on direct appeal. Petitioner did not become

         aware of the criminal charges (or her trial counsel’s own criminal history)

         until Petitioner’s habeas counsel was conducting an investigation into the



                                     9
 Case 5:09-cv-00985-G Document 226 Filed 04/19/19 Page 10 of 18



          performance of her trial counsel. To Petitioner’s knowledge, her appellate

          counsel was not aware of the conflict(s) of interest and therefore could not

          have raised ground two on direct appeal. Alternatively, if it could have

          been raised, then appellate counsel was ineffective for failing to uncover

          the conflict and raise it, see Ground Five.

       d. Petitioner raised this issue through a post-conviction application for relief

          in state court on June 5, 2012, in the Oklahoma County District Court,

          case number CF-2004-351. State district court held post-conviction

          evidentiary hearings on this issue and the State district court issued its

          ruling denying the post-conviction application. Petitioner timely appealed

          to the OCCA, Case No.: PC-2018-403 from a March 27, 2018 court order

          entered by the Honorable Timothy Henderson, District Judge, denying

          Petitioner’s Application for Post-Conviction Relief in Oklahoma County

          District Case No. CF-2004-351.

III.   Ground three: The State of Oklahoma Deprived Petitioner of Her Right to
       Due Process When it Failed to Disclose Exculpatory Evidence.

       a. The State of Oklahoma failed to provide key evidence, including

          histological slides, special iron stains conducted by the Medical

          Examiner’s Office, and radiology images – all of which tend to exculpate

          Petitioner – the withholding of which resulted in Petitioner’s conviction.

       b. Petitioner contends that she has exhausted her state remedies on this

          ground.



                                      10
Case 5:09-cv-00985-G Document 226 Filed 04/19/19 Page 11 of 18



      c. This ground was not raised on direct appeal. Appellate counsel was not

         aware, to Petitioner’s knowledge, however, that the medical examiner had

         performed a special iron stain and failed to report this and/or the results.

         However, alternatively, appellate counsel failed to recognize the discovery

         the Brady material and raise the issue on direct appeal, which Petitioner

         argues was constitutionally deficient. (See Ground Six below).

      d. Petitioner raised this issue through a post-conviction application for relief

         in state court on June 5, 2012, in the Oklahoma County District Court,

         case number CF-2004-351. State district court held post-conviction

         evidentiary hearings on this issue and the State district court issued its

         ruling denying the post-conviction application. Petitioner timely appealed

         to the OCCA, Case No.: PC-2018-403 from a March 27, 2018 court order

         entered by the Honorable Timothy Henderson, District Judge, denying

         Petitioner’s Application for Post-Conviction Relief in Oklahoma County

         District Case No. CF-2004-351.

IV.   Ground four: Ineffective Assistance of Appellate Counsel Due to Failure
      to Raise the Claim of Ineffective Assistance of Trial Counsel Arising Out of
      Failure to Investigate Medical Issues and Present Medical Testimony.

      a. Appellate counsel was made aware of the medical issues pointing to an

         alternative cause of death and that such information had been made

         available previously to trial counsel. Appellate counsel, however, failed to

         raise an ineffective assistance of trial counsel claim on direct appeal. Had




                                     11
Case 5:09-cv-00985-G Document 226 Filed 04/19/19 Page 12 of 18



        appellate counsel raised the issue on direct appeal, Petitioner would have

        been entitled to relief.

     b. Petitioner contends that she has exhausted her state remedies on this issue.

     c. Ground four was not raised on direct appeal. The ineffectiveness of

        appellate counsel is not something that can be raised during direct appeal

        but was raised for the first time on Petitioner’s Second Application for

        Post-Conviction Relief.

     d. Petitioner raised this issue through a post-conviction application for relief

        in state court on June 5, 2012, in the Oklahoma County District Court,

        case number CF-2004-351. State district court held post-conviction

        evidentiary hearings on this issue and the State district court issued its

        ruling denying the post-conviction application. Petitioner timely appealed

        to the OCCA, Case No.: PC-2018-403 from a March 27, 2018 court order

        entered by the Honorable Timothy Henderson, District Judge, denying

        Petitioner’s Application for Post-Conviction Relief in Oklahoma County

        District Case No. CF-2004-351.

V.   Ground five: Ineffective Assistance of Appellate Counsel Due to Failure to
     Uncover the Conflict of Interest of Trial Counsel and Raise the Claim of
     Ineffective Assistance of Trial Counsel Arising from the Conflict

     a. Appellate counsel failed to investigate the conflict of interest of trial

        counsel, for which prejudice is presumed and the failure to present that

        issue on appeal caused Petitioner prejudice.




                                    12
 Case 5:09-cv-00985-G Document 226 Filed 04/19/19 Page 13 of 18



      b. Petitioner contends that she has exhausted her state remedies on this

         ground.

      c. This ground was not raised on direct appeal. The ineffectiveness of

         appellate counsel is not something that can be raised during direct appeal

         but was raised for the first time on Petitioner’s Second Application for

         Post-Conviction Relief.

      d. Petitioner has raised this issue through a post-conviction application for

         relief in state court on June 5, 2012, in the Oklahoma County District

         Court, case number CF-2004-351. State district court held post-conviction

         evidentiary hearings on this issue and the State district court issued its

         ruling denying the post-conviction application. Petitioner timely appealed

         to the OCCA, Case No.: PC-2018-403 from a March 27, 2018 court order

         entered by the Honorable Timothy Henderson, District Judge, denying

         Petitioner’s Application for Post-Conviction Relief in Oklahoma County

         District Case No. CF-2004-351.

VI.   Ground six: Ineffective Assistance of Appellate Counsel Due to Discovery
      the Violation of Brady v. Maryland and Raise the Claim on Direct Appeal.

      a. Counsel overlooked the fact that the medical records indicated that certain

         tests – including CT scan and histological slides – had been conducted but

         that the actual material tested was not ever produced to the defense. As

         this evidence was clearly exculpatory and the state’s failure to disclose




                                    13
      Case 5:09-cv-00985-G Document 226 Filed 04/19/19 Page 14 of 18



              resulted in Petitioner’s conviction, appellate counsel’s failure to discover

              and present the violation caused Petitioner to suffer prejudice.

           b. Petitioner contends that she has exhausted her state remedies on this

              ground.

           c. This ground was not raised on direct appeal. The ineffectiveness of

              appellate counsel is not something that can be raised during direct appeal

              but was raised in Petitioner’s Second Application for Post-Conviction

              Relief.

           d. Petitioner has raised this issue through a post-conviction application for

              relief in state court on June 5, 2012, in the Oklahoma County District

              Court, case number CF-2004-351. State district court held post-conviction

              evidentiary hearings on this issue and the State district court issued its

              ruling denying the post-conviction application. Petitioner timely appealed

              to the OCCA, Case No.: PC-2018-403 from a March 27, 2018 court order

              entered by the Honorable Timothy Henderson, District Judge, denying

              Petitioner’s Application for Post-Conviction Relief in Oklahoma County

              District Case No. CF-2004-351.

15.    Petitioner contends that all grounds for relief raised in this Second Amended

Petition for Writ of Habeas Corpus have been presented to the Oklahoma Court of

Criminal Appeals, the highest court in the State of Oklahoma with appellate jurisdiction

in criminal cases.




                                          14
      Case 5:09-cv-00985-G Document 226 Filed 04/19/19 Page 15 of 18



16.      Petitioner has no other pending petition, application, or motion filed in a federal

court.

17.      Petitioner does not have any other petition or appeal now pending in any court,

for the judgment Petitioner is challenging.

18.      The name of each attorney who represented Petitioner in the following stages of

the conviction of judgment:

            a. Preliminary Hearing: Public Defender, Ms. Jennifer Chapel Richard, 1001

                N.W. 63rd St. Suite 280, Oklahoma City, OK 73116.

            b. Arraignment and Plea: Ms. Richard.

            c. Trial: The late Mr. Isaac Funderburk IV; Mr. David Slane, 427 N.

                Meridian Ave., Oklahoma City, OK 73107; and Mr. Eric Reynolds, 304

                W. Choctaw Ave, Chickasha, Oklahoma 73018.

            d. Sentencing: the late Mr. Isaac Funderburk.

            e. Direct Appeal: Mr. Steven M. Presson, 5327 Washington Blvd.,

                Indianapolis, IN 46220.

            f. First post-conviction application proceedings: Pro-se.

            g. Second post-conviction application proceeding: Ms. Christine Cave,

                Employers Legal Resource Center, 3500 S. Boulevard, Suite 14-B,

                Edmond, Oklahoma 73013.

            h. Post-conviction evidentiary hearings: Ms. Cave; Ms. Andrea Miller, 320

                Robert S. Kerr, Ste 611, Oklahoma City, OK 73102; and Ms. Tina L.

                Izadi, 2964 Via Esperanza, Edmond, OK 73013.


                                           15
          Case 5:09-cv-00985-G Document 226 Filed 04/19/19 Page 16 of 18



               i. Appeal from the district court order denying Petitioner’s post-conviction

                   relief: Mses. Cave and Miller.

               j. Prior proceedings in this habeas action: Ms. Cave.

   19.      After Petitioner has served the sentences for the judgment she will not have any

   future sentences to serve.

   20.       This Second Amended Petition for Writ of Habeas relief is timely filed pursuant

   to the Antiterrorism and Effective Death Penalty Act (“AEDPA”), in that Petitioner has

   filed it within one year of the OCCA’s denial of her Second Application for Post-

   Conviction Relief. However, Petitioner recognizes that her initial application in this

   Court was untimely but, on October 28, 2011, this Court found that Petitioner has

   demonstrated grounds to excuse operation of the AEDPA time bar, such that her case

   should proceed to avoid a miscarriage of justice. (ECF Nos. 135, 139.)

                                   REQUEST FOR RELIEF

         Wherefore, Petitioner requests that the Court issue a writ of habeas corpus to have

Petitioner brought before it such that Petitioner may be discharged from her unconstitutional

confinement and restraint. Petitioner also seeks all other relief to which she may be entitled.

                                                    Respectfully Submitted,

                                                    s/Christine Cave
                                                    Christine Cave, OBA #19774
                                                    Employers Legal Resource Center
                                                    3500 S. Boulevard, Suite 14-B
                                                    Edmond, OK 73013
                                                    Phone: 405-702-9797
                                                    Fax: 405-576-3956
                                                    Email: ccave@okemployerlaw.com
                                                    mainoffice@okemployerlaw.com



                                              16
         Case 5:09-cv-00985-G Document 226 Filed 04/19/19 Page 17 of 18



                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 19th day of April 2019, I electronically transmitted the attached
document to the Court Clerk of Court using the ECF System for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the following ECF
registrants:

Tessa L. Henry,
Diane Slayton,
Assistant Attorney General

                                                       s/Christine Cave
                                                       Christine Cave




                                                  17
Case 5:09-cv-00985-G Document 226 Filed 04/19/19 Page 18 of 18
